


    
WILLIAM TAYLOR RHODES
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”) is made
effective as of September 16, 2014, (the “Effective Date”) and replaces and
supersedes the Employment Agreement between Executive and the Company dated
January 13, 2014 (the “Prior Employment Agreement”), and the William Taylor
Rhodes Summary of Amended and Restated Employment Terms (“Term Sheet”) dated
September 16, 2014 by and between Rackspace US, Inc. (the “Company”), and
William Taylor Rhodes (“Executive”).
1.Duties and Scope of Employment.


(a)Positions and Duties. Executive is currently an employee of the Company, most
recently serving as President. As of September, 16, 2014, Executive will serve
as Chief Executive Officer & President of Rackspace Hosting, Inc. and Rackspace
US, Inc. Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Company’s Chairman or its
Board of Directors (the “Board”). During the Employment Term, Executive will be
nominated to be a member of the Board, and, if elected and serving on the Board
as of immediately before the end of the Employment Term, will resign from the
Board as of the end of the Employment Term, regardless of the reason for his
separation from employment. As of the Effective Date, Executive will report
directly to the Board. The period of Executive’s employment under this Agreement
is referred to herein as the “Employment Term.”


(b)Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board. However, Executive may engage in such activities as may
be appropriate to manage his personal investments and in educational, charitable
and philanthropic activities so long as such activities do not materially
interfere with or conflict with the performance of Executive’s duties under this
Agreement. Any such activity shall not be deemed to materially interfere or
conflict with Executive’s performance unless Executive has failed to cure any
alleged interference or conflicts within fifteen (15) days of receiving written
notice from the Company, provided such interference or conflict is curable.


2.At-Will Employment. The parties agree that, except as otherwise prohibited by
law, Executive’s employment with the Company will be “at-will” employment and
may be terminated at any time with or without cause or notice. Executive
understands and agrees that neither his job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of his employment with the Company. However, as described in this
Agreement or evidenced by other written agreements with the Company, including
outstanding equity awards, Executive may be entitled to vesting acceleration
and/or severance payments and benefits depending on the circumstances of
Executive’s termination of employment with the Company.


3.Compensation.


(a)Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of Seven Hundred Thousand and no/100 Dollars ($700,000.00) as
compensation for his services (the “Base Salary”). The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholdings. Executive’s salary will be subject
to review and increases, if any, will be made based upon the Company’s normal
performance review practices and in its sole discretion.

1

--------------------------------------------------------------------------------






(b)Non-equity Incentive Plan. Executive will be eligible to participate in the
Company’s non-equity incentive plan, or NEIP. The NEIP is designed to reward
executives and other employees for the achievement of the Company’s financial
and strategic goals. Target payout levels correspond to the Company’s
performance against the economic objectives established by the Compensation
Committee or the Board. The NEIP provides cash compensation when financial
objectives are achieved. Executive’s target payout level is 115% of Executive’s
annual salary. The Compensation Committee has the discretion to increase or
decrease a payout under the NEIP at any time in the event that it determines
that circumstances warrant adjustment or to pay bonuses outside of the NEIP. The
Compensation Committee has set a maximum annual payout of 150% of the target,
however this may be modified at the Compensation Committee’s discretion. The
NEIP payout, or any portion thereof, will be paid as soon as practicable after
the Compensation Committee determines that the NEIP payout has been earned, but
in no event shall the NEIP payout be paid after the later of (i) the fifteenth
(15th) day of the third (3rd) month following the close of the Company’s fiscal
year in which the NEIP payout is earned or (ii) March 15 following the calendar
year in which the NEIP payout is earned.


(c)Equity Grants. During the Employment Term, in addition to any entitlements
pursuant to grants made to the Executive prior to the Effective Date, Executive
will be eligible to receive the following restricted stock units (“RSUs”) and
other equity awards:


(i)Equity Awards.    In the next open trading window following the Effective
Date, Executive will receive equity awards with a grant date accounting value
equal to $6,000,000 in the aggregate (the “CEO Equity Awards”), subject to the
approval of the Compensation Committee of the Board (the “Compensation
Committee”).


(1)RSUs. Twenty-five percent (25%) of the CEO Equity Awards will be in the form
of time-based RSUs (the “RSUs”), which will vest as to 1/4 of the RSUs on each
anniversary of the grant date, subject to Executive continuing to provide
services to the Company through the relevant vesting dates.


(2)PSUs. Seventy-five percent (75%) of the CEO Equity Awards will be in the form
of performance-based restricted stock units (the “PSUs”), which will vest based
on achievement of a revenue target set by the Compensation Committee of the
Board and communicated to Executive, as assessed on the Measurement Dates (as
defined below), and subject to Executive’s continuing to provide services to the
Company through the relevant Measurement Dates in accordance with the terms set
forth below:
Vesting Percentage
Vesting Condition
150% of PSUs
If the Performance Goal is achieved within the first 8 fiscal quarters of the
Performance Period
100% of PSUs
If the Performance Goal is not achieved within the first 8 fiscal quarters of
the Performance Period, but is achieved within the first 12 fiscal quarters of
the Performance Period
50% of PSUs
If the Performance Goal is not achieved within the first 12 fiscal quarters of
the Performance Period, but is achieved within the first 16 fiscal quarters of
the Performance Period
0% of PSUs
If the Performance Goal is not achieved during the Performance Period

 
For purposes of this Section 3(c)(i), “Performance Period” means the 16 fiscal
quarters comprising the term in which the Performance Goal may be attained (as
specified in the Award Agreement), and “Measurement Date” means the end of the
first 8, 12, and 16 fiscal quarters of the Performance Period.


(ii)Annual Equity Award. Following the Effective Date and for each fiscal year
of the Company thereafter during the Employment Term, Executive will be eligible
to receive equity awards (“Annual Equity Awards”), in such amounts and with such
terms as determined by the Compensation Committee.

2

--------------------------------------------------------------------------------






(iii)The CEO Equity Awards and each Annual Equity Award will be subject to the
terms, definitions and provisions of the Company’s 2007 Long Term Incentive
Plan, as amended or the Company equity plan in effect as of the grant date (the
“Incentive Plan”) and the applicable award agreement approved by the
Compensation Committee for making grants thereunder and signed by Executive and
the Company (each, an “Equity Grant Agreement”), all of which documents are
incorporated herein by reference; provided, however, that this Agreement shall
control in the event of a conflict between this Agreement and the Equity Grant
Agreements.


(d)Attorneys Fees. Company agrees to reimburse Executive for his reasonable
attorneys’ fees associated with the review and negotiation of this Agreement, up
to a maximum amount of Five Thousand Dollars ($5,000.00). Reimbursement requests
must be submitted with substantiation within forty-five (45) days of the date
the expenses are incurred, and the Company will make the reimbursement payments
for substantiated expenses within thirty (30) days of the date it receives the
request.


4.Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans and executive compensation programs
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company. Subsequent to the Employment Term,
Executive will be entitled to receive any benefits due and/or to continue
coverage in accordance with the written terms of such plans and programs. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.


5.ETO. Executive will be entitled to earned, paid time off in accordance with
the Company’s earned time off policy, with the timing and duration of specific
days off mutually and reasonably agreed to by the parties hereto.


6.Expenses and Indemnification. The Company will reimburse Executive for
reasonable travel, entertainment or other expenses incurred by Executive in the
furtherance of or in connection with the performance of Executive’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time. Executive will continue to be a party to that certain
Indemnification Agreement between the Company and Executive; provided however,
that should any additional or enhanced indemnity terms or agreements be provided
to any other Company executive officer or director, Executive will be also
eligible for indemnity under such terms.


7.Restricted Stock Unit Acceleration. If (i) Executive resigns for Good Reason,
or (ii) the Company (or any parent or subsidiary or successor of the Company)
terminates Executive’s employment with the Company other than for Cause, death
or Disability, then, subject to Section 9, Executive will be entitled to
accelerated vesting for any unvested RSUs originally granted to him on March 6,
2014 (the “March RSUs”), effective upon the Release Deadline (as defined in
Section 9(a) below) or such later time as may be required under Section 11(b).
Accelerated vesting based on a separation due to death or Disability will be
addressed as set forth in the RSU agreement signed by Executive and the Company
in connection with the receipt of the March RSUs.


8.Severance.


(a)Resignation for Good Reason, or Termination for other than Cause, death or
Disability Unrelated to a Change in Control. If, outside of a Change in Control
Period, (x) Executive resigns for Good Reason, or (y) the Company (or any parent
or subsidiary or successor of the Company) terminates Executive’s employment
with the Company other than for Cause, death or Disability, then, subject to
Sections 9 and 10, Executive will be entitled to:


(i)continued payments of Executive’s Base Salary, as then in effect, for six (6)
months. These payments will be paid, less applicable withholdings, in
installments over the severance period with the first payment to commence on the
sixty-first (61st) day following Executive’s termination of employment (and
include any severance payments that otherwise would have been paid to Executive
within the sixty (60) days following Executive’s termination date), with any
remaining payments paid in accordance with the Company’s normal payroll
practices for the remainder of the severance period following Executive’s
termination of employment (subject to any delay as may be required by Section
11(b));


(ii)a lump-sum payment of Executive’s Annual Target Bonus, as in effect in the
Company’s fiscal year in which Executive’s employment terminates. This payment
will be paid, less applicable withholdings, on the sixty-first (61st) day
following Executive’s termination of employment (subject to any delay as may be
required by Section 11(b));

3

--------------------------------------------------------------------------------






(iii)if Executive elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of six (6) months from the date
of termination or (B) the date upon which Executive and/or Executive’s eligible
dependents are no longer eligible for COBRA continuation coverage. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy. Notwithstanding the first
sentence of this Section 8(a)(iii), if the Company determines in its sole
discretion that it cannot provide the foregoing benefit without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to Executive a taxable monthly payment, payable on
the last day of a given month (except as provided by the following sentence), in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue the group health coverage for Executive and/or Executive’s
eligible dependents in effect on the termination of employment date (which
amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether Executive and/or Executive’s
eligible dependents elect COBRA continuation coverage and will commence on the
month following Executive’s termination of employment and will end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
date the Company has paid an amount equal to six (6) payments. Any such taxable
monthly payments that otherwise would have been paid to Executive within the
sixty (60) days following Executive’s termination date instead will be paid on
the sixty-first (61st) day following Executive’s termination of employment, with
any remaining payments paid as provided in the prior sentence (subject to any
delay as may be required by Section 11(b)). For the avoidance of doubt, the
taxable payments in lieu of COBRA reimbursements may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholdings; and


(iv)a reduction of the Restricted Period (as defined below) from one (1) year to
six (6) months.


(b)Resignation for Good Reason, or Termination for other than Cause, death or
Disability in Connection with a Change in Control. If, within the period
beginning three (3) months prior to and ending twelve (12) months following a
Change in Control (as defined in the 2007 Long Term Incentive Plan) (such
period, the “Change in Control Period”), (x) Executive resigns for Good Reason,
or (y) the Company (or any parent or subsidiary or successor of the Company)
terminates Executive’s employment with the Company other than for Cause, death
or Disability, then, subject to Sections 9 and 10, Executive will be entitled
to:


(i) a lump sum severance payment equal to twenty-four (24) months of Executive’s
Base Salary, as then in effect. This payment will be paid, less applicable
withholdings, on the sixty-first (61st) day following Executive’s termination of
employment (subject to any delay as may be required by Section 11(b)). For the
avoidance of doubt, if Executive’s termination of employment occurs prior to a
Change in Control that qualifies Executive for severance payments under Section
8(a)(i); and a Change in Control occurs within the three (3)-month period
following Executive’s termination of employment that qualifies Executive for the
superior benefits under this Section 8(b)(i), then Executive shall be entitled
to a lump-sum payment of the amount calculated under this Section 8(b)(i), less
amounts already paid under Section 8(a)(i).


(ii)a lump-sum payment of two (2) times Executive’s Annual Target Bonus, as in
effect in the Company’s fiscal year in which Executive’s employment terminates.
This payment will be paid, less applicable withholdings, on the sixty-first
(61st) day following Executive’s termination of employment (subject to any delay
as may be required by Section 11(b)). For the avoidance of doubt, if Executive’s
termination of employment occurs prior to a Change in Control that qualifies
Executive for the payment under Section 8(a)(ii); and a Change in Control occurs
within the three (3)-month period following Executive’s termination of
employment that qualifies Executive for the superior benefit under this Section
8(b)(ii), then Executive shall be entitled to a lump-sum payment of the amount
calculated under this Section 8(b)(ii), less the amount already paid under
Section 8(a)(ii).

4

--------------------------------------------------------------------------------






(iii)if Executive elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, then the Company will reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) a period of twenty-four (24) months from
the date of termination or (B) the date upon which Executive and/or Executive’s
eligible dependents are no longer eligible for COBRA continuation coverage. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy. Notwithstanding the first
sentence of this Section 8(b)(iii), if the Company determines in its sole
discretion that it cannot provide the foregoing benefit without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to Executive a lump sum payment of $48,000, which
will be paid, less applicable withholdings, on the sixty-first (61st) day
following Executive’s termination of employment (subject to any delay as may be
required by Section 11(b)) and regardless of whether Executive elects COBRA
continuation coverage. For the avoidance of doubt, if Executive’s termination of
employment occurs prior to a Change in Control that qualifies Executive for
reimbursements or payments under Section 8(a)(iii); and a Change in Control
occurs within the three (3)-month period following Executive’s termination of
employment that qualifies Executive for the superior benefits under this Section
8(b)(iii), then the reimbursements or payment, as applicable, under this Section
8(b)(iii), shall be reduced by the reimbursements or payments, as applicable,
already paid under Section 8(a)(iii).


(c)Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 8 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no acceleration or other benefits upon termination
of employment with respect to acceleration of award vesting other than those
benefits expressly set forth in this Section 7.


9.Conditions to Receipt of RSU Acceleration; Severance


(a)Separation Agreement and Release of Claims. The receipt of any vesting
acceleration pursuant to Section 7 or the severance benefits pursuant to Section
8 will be subject to Executive signing and not revoking a separation agreement
and full general release of claims substantially in the Company’s customary form
at the time of Executive’s termination of employment against the Company and all
affiliated individuals and entities in a form reasonably satisfactory to the
Company (the “Release”), and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any rights to the
vesting acceleration and severance benefits under this Agreement, as applicable.
In no event will the vesting acceleration and severance benefits, as applicable,
be provided until the Release becomes effective and irrevocable.


(b)Compliance with Confidential Information Agreement. The receipt of any
benefits pursuant to Section 7 and Section 8 will be subject to Executive not
violating the provisions of the Confidential Information Agreement, including
any restrictive covenants set forth therein, and Section 10 (Covenant Not to
Compete) below.


(c)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.


10.Covenant Not to Compete.


(a)As set forth more fully in the Confidential Information Agreement, which is
ancillary to this Agreement, the Company agrees to provide Executive with
Confidential Business Information, and Executive agrees to not use or disclose
such information. Executive agrees that during the course of his employment and
for a period of one (1) year immediately following the termination of his
relationship with the Company for any reason, whether with or without Cause, at
the option either of the Company or himself, with or without notice (the
“Restricted Period”), he will not, either directly or indirectly, (i) serve as
an advisor, agent, consultant, director, employee, officer, partner, proprietor
or otherwise of, (ii) have any ownership interest in (except for passive
ownership of one percent (1%) or less of any entity whose securities have been
registered under the Securities Act of 1933, as amended, or Section 12 of the
Securities Exchange Act of 1934, as amended) or (iii) participate in the
organization, financing, operation, management or control of: any business in
competition with the Company’s business as conducted by the Company at any time
during the course of Executive’s employment with the Company. The foregoing
covenant shall cover Executive’s activities in every part of the Territory, as
defined herein, to the extent permitted by applicable law. “Territory” shall
mean: (i) all counties in the State of Texas, (ii) all other states of the
United States of America and (iii) all other countries of the world; provided
that, with respect to clauses (ii) and (iii), the Company maintains non-trivial
operations, facilities, or customers in such geographic area prior to the date
of the termination of Executive’s relationship with the Company.

5

--------------------------------------------------------------------------------






(b)Executive acknowledges and agrees that his fulfillment of the obligations
contained in this Agreement and the Confidential Information Agreement,
including, but not limited to, his obligation neither to use, except for the
benefit of the Company, or to disclose the Company’s Confidential Business
Information (as defined in the Confidential Information Agreement) and his
obligation not to compete contained in subsection (a) above is necessary to
protect the Company’s Confidential Business Information and to preserve the
Company’s value and goodwill. Executive further acknowledges the time,
geographic and scope limitations of his obligations under subsection (a) above
are reasonable, especially in light of the Company’s desire to protect its
Confidential Business Information, and that Executive will not be precluded from
gainful employment if he is obligated not to compete with the Company during the
period and within the Territory as described above.


(c)The covenants contained in subsection (a) above shall be construed as a
series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (a) above. If, in any judicial or arbitration proceeding, a court
or arbitrator refuses to enforce any of such separate covenants (or any part
thereof), then such unenforceable covenant (or such part) shall be eliminated
from this Agreement to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event the provisions of
subsection (a) above are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
by the court or arbitrator to cover the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law.


11.Section 409A.


(a)Notwithstanding anything to the contrary in this Agreement, no benefits to be
paid or provided to Executive, if any, pursuant to this Agreement that, when
considered together with any other separation benefits that Executive may
receive, are considered deferred compensation under Code Section 409A, and the
final regulations and any guidance promulgated thereunder (“Section 409A”)
(together, the “Deferred Consideration”) will be paid or otherwise provided
until Executive has a “separation from service” within the meaning of Section
409A. Similarly, no consideration due to Executive, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.


(b)Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then any Deferred
Consideration that is due within the first six (6) months following Executive’s
separation from service, will become due on the first payroll date that occurs
on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Consideration, if
any, will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any consideration
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Consideration will be due in accordance with the schedule
applicable to each payment or benefit. Each benefit payable under this Agreement
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.


(c)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Consideration for purposes of clause
(a) above.


(d)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Consideration for
purposes of clause (a) above.


(e)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.


12.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” shall have the meaning
assigned to it in the 2007 Long Term Incentive Plan, effective as of May 2,
2012.

6

--------------------------------------------------------------------------------






(b)Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.


(c)Disability. For purposes of this Agreement, “Disability” shall have the
meaning assigned to it in the 2007 Long Term Incentive Plan, effective as of May
2, 2012.


(d)Good Reason. For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent:


(i) a material reduction of Executive’s duties or responsibilities, or the
removal of Executive from Executive’s position, either of which results in a
material diminution of Executive’s authority, duties or responsibilities;
provided, however, that a reduction in duties, position, or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
will not constitute “Good Reason,” provided that Executive is made Chief
Executive Officer of the combined entities;


(ii)a material reduction in Executive’s Base Salary or Target Bonus (except
where there is a reduction applicable to the executive team generally);
provided, however, that a reduction in Executive’s Base Salary NEIP target
payout level percentage of ten percent (10%) or less in any one year will not be
deemed a material reduction; or


(iii)a material change in the geographic location of Executive’s primary work
facility or location; provided, that a relocation of less than thirty-five (35)
miles from Executive’s then present location will not be considered a material
change in geographic location.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date the Company receives such notice during which such condition
must not have been cured.


(e)Section 409A Limit. For purposes of this Agreement, “Section 409A Limit” will
mean two (2) times the lesser of: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Executive’s taxable
year preceding the Executive’s taxable year of his separation from service as
determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which
Executive’s separation from service occurred.


13.Limitation on Payments. In the event that the separation benefits and other
benefits provided for in this Agreement or otherwise payable to Executive
(collectively, the “Payments”) (i) constitute “parachute payments” within the
meaning of Section 280G of the Code and (ii) but for this Section, would be
subject to the excise tax imposed by Section 4999 of the Code, then the Payments
will be either:


(a)    delivered in full, or

7

--------------------------------------------------------------------------------




(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in the Payments
constituting “parachute payments” is necessary so that no portion of such
Payments is subject to the excise tax under Section 4999 of the Code, the
reduction shall occur in the following order: (i) reduction of the cash
payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Section 280G of the Code); (iii)
cancellation of accelerated vesting of equity awards; and (iv) reduction of
continued employee benefits. In the event that acceleration of vesting of equity
award compensation is to be reduced, such acceleration of vesting shall be
canceled in the reverse order of the date of grant of Executive’s equity awards.
In no event will Executive have any discretion with respect to the ordering of
payment reductions.
A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity to which the
parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the Excise Tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section. The Firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to the Payments is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the Firm
made hereunder shall be final, binding, and conclusive upon the Company and
Executive.


14.Confidential Information. Executive has entered into the Company’s standard
Confidentiality, Intellectual Property and Dispute Resolution Agreement (the
“Confidential Information Agreement”) and agrees that it shall remain in full
force in effect during the term of his employment.


15.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.


16.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a well
established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
If to the Company:
Rackspace US, Inc.
Attn: General Counsel
5000 Walzem Road
San Antonio, TX 78218


If to Executive:
at the last residential address known by the Company.


17.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

8

--------------------------------------------------------------------------------






18.Arbitration. Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company, shall be subject to arbitration in accordance with the provisions
of the Confidential Information Agreement.


19.Integration. This Agreement, together with the Incentive Plan, applicable
Equity Agreements, the Indemnification Agreement and the Confidential
Information Agreement represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. This Agreement may be
modified only by agreement of the parties by a written instrument executed by
the parties that is designated as an amendment to this Agreement.


20.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


21.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


22.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


23.Governing Law. This Agreement will be governed by the laws of the State of
Texas (with the exception of its conflict of laws provisions).


24.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


25.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
COMPANY:
RACKSPACE US, INC.
By:     /s/ A. William Alberts                        Date:     October 2,
2014                
Title:     Associate General Counsel                         


EXECUTIVE:
/s/ William Taylor Rhodes                            Date:     October 2,
2014                WILLIAM TAYLOR RHODES






















[SIGNATURE PAGE TO WILLIAM TAYLOR RHODES AMENDED AND RESTATED EMPLOYMENT
AGREEMENT]



10